Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 1 of 13




                                                     Exhibit “A”
Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 2 of 13
                   Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 3 of 13
    Supreme Court of Pennsylvania
              Court of Common Pleas                                For Prothonotary Use Only:                     TIM
                Civil Cover Sheet                                                                                     ES
                                                                   Docket No:                                              TA
                                                                                                                                MP
                Allegheny
    _______________________________ County

      The information collected on this form is used solely for court administration purposes. This form does not
      supplement or replace the filing and service of pleadings or other papers as required by law or rules of court.
    Commencement of Action:
       Complaint               Writ of Summons                    Petition
S      Transfer from Another Jurisdiction                         Declaration of Taking
E
    Lead Plaintiff’s Name:                                          Lead Defendant’s Name:
C    Gatehouse Station Square, L.P.                                  State Auto Property & Casualty Ins. Co.
T
                                                                       Dollar Amount Requested:          within arbitration limits
I   Are money damages requested?               Yes          No               (check one)                 outside arbitration limits
O
N    Is this a Class Action Suit?              Yes          No         Is this an MDJ Appeal?                   Yes         No

A                                                 Matthew L. Kurzweg
         Name of Plaintiff/Appellant’s Attorney: _____________________________________________________________________
                           Check here if you have no attorney (are a Self-Represented [Pro Se] Litigant)

    Nature of the Case:       Place an “X” to the left of the ONE case category that most accurately describes your
                              PRIMARY CASE. If you are making more than one type of claim, check the one that
                              you consider most important.

    TORT (do not include Mass Tort)            CONTRACT (do not include Judgments)           CIVIL APPEALS
         Intentional                                 Buyer Plaintiff                          Administrative Agencies
         Malicious Prosecution                       Debt Collection: Credit Card                Board of Assessment
         Motor Vehicle                               Debt Collection: Other                      Board of Elections
         Nuisance                                    ________________________                    Dept. of Transportation
         Premises Liability                          ________________________                    Statutory Appeal: Other
S        Product Liability (does not include                                                     _________________________
         mass tort)                                  Employment Dispute:                         _________________________
E        Slander/Libel/ Defamation                   Discrimination
                                                     Employment Dispute: Other                   Zoning Board
C        Other:
                                                      ________________________
         _________________________                                                               Other:
T        _________________________                    ________________________                   _________________________
I                                                    Other:                                      _________________________
    MASS TORT                                        Insurance Policy
                                                     ________________________
O        Asbestos                                    Statutory Bad Faith
                                                     ________________________
N        Tobacco
         Toxic Tort - DES
         Toxic Tort - Implant                  REAL PROPERTY                                 MISCELLANEOUS
         Toxic Waste                                 Ejectment                                   Common Law/Statutory Arbitration
         Other:                                      Eminent Domain/Condemnation                 Declaratory Judgment
B        _________________________                   Ground Rent                                 Mandamus
         _________________________                   Landlord/Tenant Dispute                     Non-Domestic Relations
                                                     Mortgage Foreclosure: Residential           Restraining Order
    PROFESSIONAL LIABLITY                            Mortgage Foreclosure: Commercial            Quo Warranto
         Dental                                      Partition                                   Replevin
         Legal                                       Quiet Title                                 Other:
         Medical                                     Other:                                      _________________________
         Other Professional:                         ________________________                    _________________________
         _________________________                   ________________________
         _________________________

                                                                                                                  Updated 1/1/2011
      Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 4 of 13




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA


GATEHOUSE STATION SQUARE, L.P.,         CIVIL DIVISION

     Plaintiff,

     v.                                 No.

STATE AUTO PROPERTY & CASUALTY
INSURANCE COMPANY,
                                        COMPLAINT
     Defendants.


                                        Filed on Behalf of Plaintiff Gatehouse
                                        Station Square, L.P.

                                        Counsel of Record for this Party:

                                        Matthew L. Kurzweg, Esquire
                                        PA.ID. #76462

                                        Kurzweg Law Offices
                                        525 William Penn Place
                                        28th Floor
                                        Pittsburgh, PA 15219
                                        Phone: (412) 258-2223
                                        Fax: (412) 774-3001
                                        Mkurzweg@kurzweglaw.com
        Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 5 of 13




                                    NOTICE TO DEFEND

       You have been sued in court. If you wish to defend against the claims set forth in the

following pages, you must take action within twenty (20) days after this complaint and notice are

served, by entering a written appearance personally or by attorney and filing in writing with the

court your defenses or objections to the claims set forth against you. You are warned that if you

fail to do so the case may proceed without you and a judgment may be entered against you by the

court without further notice for any money claimed in the complaint or for any other claim or

relief requested by the plaintiff. You may lose money or property or other rights important to

you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE. IF YOU DO NOT
   HAVE A LAWYER OR CANNOT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CAN GET LEGAL HELP.
                                    Lawyer Referral Service
                             The Allegheny County Bar Association
                                  11th Floor Koppers Building
                                      435 Seventh Avenue
                                Pittsburgh, Pennsylvania 15219
                                  Telephone: (412) 261-5555
          Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 6 of 13




IN THE COURT OF COMMON PLEAS OF ALLEGHENY COUNTY, PENNSYLVANIA
                         CIVIL DIVISION

GATEHOUSE STATION SQUARE, L.P.,                       )
                                                      )
                Plaintiff,                            )
                                                      )      No.
         v.                                           )
                                                      )
STATE AUTO PROPERTY & CASUALTY                        )
INSURANCE COMPANY,                                    )
                                                      )
                Defendant.                            )

                                          COMPLAINT

         AND NOW comes Plaintiff Gatehouse Station Square, L.P., by and through its attorney,

Matthew L. Kurzweg, Esq. and Kurzweg Law Offices, and claims damages of Defendant State

Auto Property and Casualty Insurance Company. In support thereof, Plaintiff avers as follows:

                                             PARTIES

         1.     Plaintiff Gatehouse Station Square, L.P. is a Pennsylvania limited partnership

having a registered address of 179 Martha Avenue, Pittsburgh, Allegheny County, Pennsylvania,

15209.

         2.     Defendant State Auto Property and Casualty Insurance Company is an insurance

company maintaining its corporate headquarters and principal place of business located at 518

East Broad Street, Columbus, Ohio, 43215.

                                              FACTS

         3.     Defendant issued to Plaintiff that certain insurance policy identified by Defendant

as Policy No. BOP 2526669 (“Policy”)(Plaintiff is not in possession of the Policy and therefor

unable to attach the Policy to this Complaint, but, upon information and belief, Defendant is in

possession of the Policy, and the Policy is incorporated herein by reference).



                                                 1
         Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 7 of 13




       4.       Plaintiff paid all premiums for the Policy in full, and the Policy was in full force

and effect continuously at all times relevant hereto.

       5.       Among other things, the Policy insured the premises owned by Plaintiff and

located at 101 W Station Square Drive, Pittsburgh, Allegheny County, Pennsylvania, 15219

(“Insured Premises”).

       6.       During the spring or summer of 2019, the Pittsburgh Water and Sewer Authority

(“PWSA”) water main pipe outside the Insured Premises was fractured during construction

performed by a third party in the area surrounding the Insured Premises.

       7.       The third party construction involved, among other things, excavation of West

Carson Street near the Insured Premises.

       8.       The PWSA water main supply pipe was fractured in close proximity to the

Insured Premises by excavating equipment used in the nearby construction.

       9.       In November or December of 2019, Plaintiff discovered water leaking into the

Insured Premises.

       10.      After reporting the leak to the PWSA, Plaintiff determined that the source of the

water leak was a fracture in Plaintiff’s water line servicing the Insured Premises off of the PWSA

water main.

       11.      The fracture of Plaintiff’s water service line was directly and proximately caused

by the same construction and excavating equipment that caused the fracture of the PWSA water

main in 2019.

       12.      PWSA notified Plaintiff that the Plaintiff’s fractured service water line was

Plaintiff’s responsibility to repair, and that Plaintiff would have to arrange and pay for the repair.




                                                  2
         Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 8 of 13




        13.     After obtaining a proposal to repair the Plaintiff’s water line, Plaintiff notified

Defendant’s agent in January of 2020 regarding the Plaintiff’s water service line fracture and

requested that a claim against the Policy be made.

        14.     At that time, Plaintiff reviewed the matter with Defendant’s agent, and

Defendant’s agent suggested to Plaintiff that a claim should not be submitted at that time, but

rather that additional repair proposals should be obtained, and that there was no deadline in

submitting the claim, and the claim may be best submitted after the repairs are complete and all

costs are known.

        15.     From January 2020 through June 2020, Plaintiff acquired additional repair

proposals, continued to notify Defendant regarding the claim, and completed the repair work on

the Plaintiff’s service line.

        16.     Defendant acknowledged receipt of Plaintiff’s claim, assigned a date of loss to the

claim of October 31, 2019, and assigned file number PR-0000000-312925 to the claim.

        17.     Defendant initially denied coverage for Plaintiff’s claim by way of

correspondence dated August 4, 2020.

        18.     Plaintiff then submitted an August 11, 2020 letter from its repair contractor,

Americo Construction Company, verifying in writing that the cause of the fracture to Plaintiff’s

water service line was the same construction and excavating equipment that caused the fracture

of the PWSA water main in 2019.

        19.     Thereafter, Defendant denied coverage for the Plaintiff’s claim for different

reasons by way of correspondence dated September 2, 2020.




                                                   3
         Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 9 of 13




       20.     The Plaintiff’s water service line was fractured by an acute event in 2019, that

being the same construction and excavating equipment that caused the fracture of the PWSA

water main in 2019.

       21.     The fracture in Plaintiff’ water service line was not caused by Policy-defined

earth movement, deterioration, wear and tear, decay, rust and corrosion, underground water

seepage, or defective faulty, inadequate or defective workmanship as Defendant has suggested as

reasons for its denial without any support.

       22.     There is clear coverage under the Policy for Plaintiff’s claim for the repair of the

fractured service line.

       23.     Plaintiff promptly reported the claim to Defendant in January of 2020.

       24.     Any delay in reporting the claim was directly and proximately caused by

Defendant’s agent’s suggestions and recommendations to Plaintiff after Plaintiff notified

Defendant of the claim in January of 2020.

       25.     At all times relevant hereto, Plaintiff has fully cooperated with Defendant in the

processing of its claim.

       26.     Defendant has failed to properly process and investigate this claim.

       27.     Despite Plaintiff’s prompt reporting, full cooperation in the claim, and clear

coverage under the Policy for the repair of Plaintiff’s water service line, Defendant has denied

and continued to deny coverage for this claim without support.

       28.     Defendant’s actions and omissions during the investigation and processing of

Plaintiff’s claim are designed to delay the processing and payment of the claim, or alternatively,

reduce the fair amount of the claim or avoid payment of the claim altogether.




                                                 4
          Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 10 of 13




          29.     Plaintiff has provided Defendant all of the information it needs to investigate,

process, and pay Plaintiff’s claim in full.

                               COUNT I – STATUTORY BAD FAITH

          30.     Paragraphs 1 through 29 are incorporated by reference as though fully set forth at

length.

          31.     By denying and continuing to deny coverage for Plaintiff’s claim, Defendant has

acted in bad faith as set forth in 42 Pa.C.S.A. § 8371, generally, and specifically as follows:

                  a)     By failing to properly investigate, accept, evaluate, review, process, and

pay the claim and claim file upon submission of the claim; and,

                  b)     By unduly and wrongfully refusing to accept coverage for Plaintiff’s

claim, when Defendant knew, or should have known, that coverage for this claim was owed to

Plaintiff; and,

                  c)     By failing to follow its own internal claim guidelines and policies

regarding the handling of claims; and,

                  d)     By failing to effectuate a prompt and equitable resolution of the claim;

and,

                  e)     By requiring Plaintiff to incur attorney’s fees and costs of collection and

file a lawsuit to collect Policy claim proceeds which rightfully belong to Plaintiff.

          32.     Defendant’s actions and failures in failing to approve or deny this claim as

enumerated herein were willful, wanton, and with malice to Plaintiff, and with reckless

indifference to Plaintiff’s rights.

          33.     Defendant does not have a reasonable or rational explanation for the continued

failure to provide coverage and approve and pay Plaintiff’s claim.



                                                    5
          Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 11 of 13




          34.   As a result of Defendant’s actions and failures in failing to provide coverage and

approve pay Plaintiff’s claim as enumerated herein, Plaintiff has suffered damages as follows:

                a)     Plaintiff has been forced to pay the cost to repair Plaintiff’s water service

line in the amount of $69,557.00, as well as the PWSA water main shut off permit fee so that the

repairs could be completed in the amount of $4,519.40, for a total repair cost of $74,076.40;

                b)     Plaintiff has been deprived of the Policy claim proceeds and suffered

economic harm;

                c)     Plaintiff has been required to engage legal counsel and incur and pay

attorney’s fees to collect Policy claim proceeds which rightfully belong to Plaintiff; and,

                d)     Plaintiff has incurred other costs in its efforts to collect Policy claims

proceeds which rightfully belong to Plaintiff.

          WHEREFORE, Plaintiff Gatehouse Station Square, L.P. demands judgment in its favor

and against Defendant State Auto Property and Casualty Insurance Company in the amount of

Seventy-Four Thousand Seventy-Six and 40/100 Dollars ($74,076.40), plus an award of statutory

interest, attorney’s fees and costs, and punitive damages. JURY TRIAL DEMANDED.

                             COUNT II – BREACH OF CONTRACT

          35.   Paragraphs 1 through 34 of Plaintiff’s Complaint are hereby incorporated by

reference as though set forth at length herein.

          36.   Plaintiff has performed and satisfied in full all of its claim obligations under the

Policy.

          37.   By failing to provide coverage, approve, and make payment in full for Plaintiff’s

claim, Defendant is in breach of its contractual obligations under the Policy.




                                                  6
        Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 12 of 13




       38.     As a result of Defendant’s breach of the Policy, Plaintiff has suffered damages as

follows:

               a)      Plaintiff has been forced to pay the cost to repair Plaintiff’s water service

line in the amount of $69,557.00, as well as the PWSA water main shut off permit fee so that the

repairs could be completed in the amount of $4,519.40, for a total repair cost of $74,076.40;

               b)      Plaintiff has been deprived of the Policy claim proceeds and suffered

economic harm;

               c)      Plaintiff has been required to engage legal counsel and incur and pay

attorney’s fees to collect Policy claim proceeds which rightfully belong to Plaintiff; and,

               d)      Plaintiff has incurred other costs in its efforts to collect Policy claims

proceeds which rightfully belong to Plaintiff.

       WHEREFORE, Plaintiff Gatehouse Station Square, L.P. demands judgment in its favor

and Defendant State Auto Property and Casualty Insurance Company in the amount of Seventy-

Four Thousand Seventy-Six and 40/100 Dollars ($74,076.40), plus interest and costs. JURY

TRIAL DEMANDED.

                                                       Respectfully Submitted,


                                                       /s/ Matthew L. Kurzweg
                                                       Matthew L. Kurzweg, Esquire
                                                       PA.ID. #76462

                                                       Kurzweg Law Offices
                                                       525 William Penn Place
                                                       28th Floor
                                                       Pittsburgh, PA 15219
                                                       Phone: (412) 258-2223
                                                       Fax: (412) 774-3001
                                                       Mkurzweg@kurzweglaw.com




                                                  7
        Case 2:21-cv-00421-NBF Document 1-1 Filed 03/31/21 Page 13 of 13




                                        VERIFICATION

        The language of the foregoing Complaint is that of counsel and not necessarily my own;
however, I have read the foregoing document and the factual information contained therein is
true and correct to the best of my personal knowledge, except as to any averments specifically
stated to be “on information and belief.” To the extent that the factual averments of this
document are stated to be “on information and belief,” the averments are true and correct to the
best of my information and belief. To the extent that the content of the foregoing document is
that of counsel, I have relied upon counsel in making this Verification and said content is true
and correct to the best of my information and belief.

        I understand that false statements herein are subject to the penalties of 18 Pa.C.S. §4904,
relating to unsworn falsification to authorities.

                                                      GATEHOUSE STATION SQUARE, L.P.


 03/06/2021                                   By:
Date                                                         James Welker

                                              Its:     Managing Partner
